Citation Nr: 0122533	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  99-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from April 1961 to 
July 1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
case was REMANDED by the undersigned in October 2000 for 
further development.  It was returned to the Board in August 
2001.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Pes planus of both feet clearly and unmistakably existed 
prior to the veteran's entrance onto active duty; it did not 
chronically increase in severity during service or as a 
result of service.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§  1131, 1153, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO initially denied the 
veteran's claim as not well grounded but, in response to the 
promulgation of the VCAA, subsequently considered the claim 
on the merits.  The RO has informed the veteran of the 
requirements for establishing a claim for service connection 
and of the evidence the RO has considered in its 
determination.  He was also advised to submit evidence in 
support of his claim, to include a medical opinion that 
supported his contention that his pes planus increased in 
severity during his military service.  There is no 
indication, nor has it been alleged by the veteran or his 
representative, that there are any outstanding post-service 
medical records supportive of the veteran's claim.  The RO 
has also afforded the veteran with a VA medical examination 
for the purpose of determining the nature and severity of the 
veteran's claimed bilateral pes planus.  In addition, the 
service medical records include an appropriate medical 
opinion addressing the medical questions presented in this 
appeal.   

The Board notes that records pertaining to in-service 
treatment by a private podiatrist have not been associated 
with the claims folder.  However, the record also reflects 
that the veteran has made numerous attempts to obtain those 
records but to no avail.  There is no indication that VA 
would be any more successful.  Further, there is no 
suggestion that the records from this physician would show 
anything more than treatment during the veteran's active 
service.  Similarly, while there is some indication that the 
veteran might be receiving Social Security Administration 
disability benefits, the veteran has not made any assertions 
that his receipt of these benefits is related to his 
bilateral pes planus or that any records in the possession of 
the Social Security Administration would be supportive of his 
claim for service connection for pes planus.

In sum, all available evidence and information necessary to 
substantiate these claims has been obtained and there is no 
further action which should be undertaken to comply with the 
notification and duty to assist provisions of the VCAA and 
the implementing regulations.  The veteran will therefore not 
be prejudiced as a result of the Board deciding the claim 
without first affording the RO an opportunity to consider the 
claim in light of the implementing regulations which were 
published after the RO's most recent consideration of the 
claim.  A remand for RO consideration of the implementing 
regulations would only further delay resolution of the 
veteran's appeal with no benefit flowing to the veteran.

I.  Factual Background

The report of the veteran's service enlistment examination in 
March 1961 indicates that the veteran's feet were normal, and 
that he denied any history of foot trouble.  Service medical 
records show that on April 17, 1961, the date of the 
veteran's entrance onto active duty, he was found to be 
physically qualified for enlistment with no defects noted.  
However, the veteran was found to have 3rd degree pes planus 
on an examination for active duty on April 20, 1961.  The 
defect was not considered to be disabling.  

In August 1962, the veteran was seen for complaints of 
bilateral foot pain.  He was issued a metatarsal bar in 
October 1962.  Subsequent treatment records show that the 
veteran continued to experience problems with bilateral foot 
pain, that he derived only temporary relief from the various 
treatment procedures, and that he was referred to a civilian 
foot specialist for a special consultation in March 1963.  An 
April 1963 treatment note indicates that plastic arch 
supports were made for the veteran by the civilian doctor.  
No significant relief was obtained.  Indeed, the report of an 
April 1963 podiatry consultation indicates that maximum 
treatment for the veteran's bilateral pes planus had been 
given and had not been remedial or satisfactory in duration.

A Board of Medical Survey was convened in June 1963.  The 
veteran gave a history of chronic foot pain since August 
1962.  He said none of the prescribed treatments  had 
sufficiently ameliorated his condition.  He reported that he 
had had only one episode of foot pain prior to active 
service.  The Medical Board observed that 3rd degree pes 
planus had been identified on the veteran's admission 
physical to active duty, and that there was no history of 
trauma to the feet in service.  A physical examination was 
conducted.  The Medical Board recommended that the veteran be 
considered for discharge from service.  In so deciding, the 
Medical Board found that the veteran's bilateral pes planus 
was neither incurred in nor aggravated by his active military 
service.

The veteran attempted to re-enlist in April 1968.  At the 
time of his service enlistment examination, he was found to 
have 2nd degree bilateral pes planus.  The examiner indicated 
that the veteran's feet had normal function in every respect.  
The veteran was able to rapidly walk on his toes and heels.  
There was no evidence of calluses.  The veteran's physical 
condition was considered acceptable.  Thereafter, in support 
of his request for waiver of his previous discharge due to 
physical disability, the veteran reported that his feet had 
not bothered him since 1964.  The record shows that the 
veteran was not re-admitted into active service.

In September 1998, the veteran filed an application for 
service connection for bilateral pes planus.  He indicated 
that his foot problem preexisted his military service, but 
that the condition had been permanently aggravated/worsened 
during his active service.  He submitted a copy of a receipt 
from G.W. Kennington, D.S.C., which showed that the veteran 
was seen in April 1963.

The veteran was afforded a VA podiatry examination in 
November 1998.  He said he first noticed that he had a 
problem with pes planus in 1963 when he experienced an achy 
sensation in his feet.  He stated he was evaluated and 
subsequently discharged.  He maintained that he had had achy 
feet since that time.  The veteran reported that he had tried 
over-the-counter foot inserts, but that he had never tried 
orthotics.  A physical examination was conducted and X-rays 
of the feet were taken.  The impression was that the veteran 
suffered from bilateral pes planovalgus deformity, right 
worse than left, which had been moderately symptomatic over 
the years.  The examiner indicated that the veteran's pes 
planus had gone untreated except for the use of over-the-
counter inserts and cushions.

In October 2000, the matter was REMANDED by the Board for 
additional development.  The Board found that the veteran 
needed to be given the opportunity to obtain his treatment 
records from Dr. Kennington.  

In a letter sent in November 2000, the RO asked the veteran 
to obtain and submit copies of all available medical records 
pertaining to the treatment he received through Dr. 
Kennington.  He was also asked to obtain and submit any other 
medical evidence, such as an opinion from a podiatrist or 
physician, supporting his contention that his bilateral pes 
planus increased in severity during, or a result of, his 
active military service.  The veteran was again asked in a 
February 2001 letter to contact Dr. Kennington and obtain his 
treatment records from 1963.

In February 2001, the veteran informed the RO that he had 
submitted requests for his medical records to Dr. Kennington, 
but that those letters had been returned by the Post Office 
as undeliverable.  He indicated that letters had been sent 
using alternative spellings of Dr. Kennington's name and 
mailing address.  


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §  1131; 38 C.F.R. § 
3.303(a). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless the increase is 
clearly and unmistakably due to natural progress.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2000).  
For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet.App. 518 (1996).  

Although the veteran's feet were found to be normal on the 
enlistment examination in March 1961 and no defect was found 
when he was examined on the date of his entrance onto active 
duty in April 1961, 3rd degree pes planus was found three 
days later.  The service medical records show that he gave a 
history of pes planus existing prior to service.  In fact, 
the Medical Board determined that the pes planus existed 
prior to service and the veteran currently acknowledges that 
the pes planus existed prior to service.  Accordingly, the 
Board finds that the presumption of soundness has been 
rebutted by evidence demonstrating that the veteran's pes 
planus clearly and unmistakably existed prior to his entrance 
onto active duty.  

The basis of the veteran's claim is that the pes planus was 
aggravated by his military service.  While service medical 
records show that the veteran was seen on numerous occasions 
for complaints of foot pain, there is no indication in 
service medical records that the underlying pathology 
increased in severity.  To the contrary, service medical 
records reflect that the veteran sustained no foot trauma and 
that a Medical Board determined that the disability was not 
aggravated by service.  Moreover, the record shows that, at 
the time the veteran attempted to re-enlist in April 1968, 
the veteran reported that his bilateral pes planus had been 
asymptomatic since 1964.  This was nearly five years after 
his medical discharge in July 1963.  There is also no 
evidence, aside from statements provided by the veteran for 
compensation purposes, that the veteran thereafter 
experienced any problems with his feet until 1998.  In sum, 
the preponderance of the evidence establishes that the 
veteran's pes planus did not chronically increase in severity 
during or as a result of service.

In view of the foregoing, the Board finds that service 
connection is not warranted for bilateral pes planus.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

